Citation Nr: 1109634	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-37 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for growths on feet.

4.  Entitlement to a compensable disability rating for right leg stress fracture.

5.  Entitlement to a compensable disability rating for left leg stress fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to December 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for depression and PTSD.  The case was later transferred to the jurisdiction of the Atlanta, Georgia RO.  The case also comes on appeal from a May 2010 rating decision of the Atlanta RO which denied service connection for growths on feet and compensable ratings for left and right leg stress fractures.  

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





FINDING OF FACT

On July 20, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wanted to withdraw her appeal as to the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

As to the claim for entitlement to service connection for PTSD, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the claim for entitlement to service connection for PTSD and, hence, there remains no allegation of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review the claim for entitlement to service connection for PTSD and it is dismissed.


ORDER

The claim for entitlement to service connection for PTSD is dismissed.



REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for major depressive disorder.

Initially, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the record.  In the present case, a March 2006 rating decision denied service connection for bipolar disorder, depression, PTSD, and generalized anxiety disorder.  The Veteran only appealed the denial of service connection for depression and PTSD (and later withdrew the claim for service connection for PTSD).  Hence, VA has considered other mental disabilities in this case.  However, the only issue before the Board at this point is service connection for depression and not service connection for bipolar disorder, generalized anxiety disorder, or any other mental disorder.  The Veteran had an opportunity to appeal the adverse determinations regarding other mental disorders and chose not to advance an appeal.  

A VA examination and opinion is needed in this case.  A psychiatric examination was normal at the time of the Veteran's enlistment.  After an in-service psychiatric evaluation in December 2001, a diagnosis of rule out adjustment disorder with mixed anxiety and depressed mood was entered.  Thus, there is some indication that the Veteran had depression during service.  The Veteran's testimony and statements also suggest that she had depression starting during service and continuing to the present.  It is important to note that the Veteran reported depression during VA outpatient treatment visits in the first year after her separation from service.  

Current treatment records show a diagnosis of bipolar disorder.  As discussed above, the issue of entitlement to service connection for bipolar disorder is not before the Board.  The Veteran has not been afforded a VA examination in connection with her claim that she has ongoing depression that began during service.  As the evidence suggests there may be merit to the Veteran's claims of depression beginning during service, the Veteran should be afforded an opportunity to report for a VA examination to determine the correct psychiatric diagnosis in this case and to clarify whether the Veteran has any comorbid conditions, such as bipolar disorder and major depressive disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As a final matter, the Board notes that in a May 2010 rating decision the Atlanta RO denied service connection for growths on feet and compensable ratings for left and right leg stress fractures.  Later that month, the Veteran filed a notice of disagreement with the denial of these claims.  The RO has yet to issue a statement of the case with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of a statement of the case.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Dublin, Georgia dating since July 2010.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine all current psychiatric disorders, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should list all current Axis I diagnoses.  For each diagnosed disability, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided. 

3.  After the development requested above has been completed to the extent possible, the claim for service connection for major depressive disorder should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  A statement of the case should also be issued regarding the Veteran's claims for entitlement to service connection for growths on feet and entitlement to compensable disability ratings for left and right leg stress fractures.    

The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to service connection for growths on feet and entitlement to compensable disability ratings for left and right leg stress fractures-a timely appeal must be perfected within 60 days of the issuance of the statement of the case or 1 year from the notification of the original denial of these claims, whichever is later.  

The AMC/RO should not return the claims file to the Board until after the Veteran perfects an appeal as to the above issues, or the time period for doing so expires, whichever occurs first.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on her part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


